Case 20-40997       Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58        Main Document
                                          Pg 1 of 7
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

In re: Kimberlee Hawley                    )
                                           )               Case No.
                                           )               Chapter 13
SSN: XXX-XX-9090                           )
                                           )
                                           )
                   Debtor.                 )

                                   CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,              Included
          which may result in a partial payment or no            X      Not Included
          payment at all to the secured creditor.

 1.2      Avoidance of a judicial lien or nonpossessory,                Included
          nonpurchase-money security interest.                   X      Not Included

 1.3      Nonstandard provisions set out in Part 5.                     Included
                                                                 X      Not Included

Part 1.                NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but
the presence of an option does not indicate that the option is appropriate in your
circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one. If you oppose the plan's treatment, you or your attorney
must file an objection to confirmation in accordance with the Eastern District of Missouri
Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without
further notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY
PROOF OF CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS
PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS
DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.                PLAN PAYMENTS AND LENGTH OF PLAN

2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
Trustee as follows: (complete one of the following payment options)

(A)    $ 1,200.00        per month for    60       months.

                                               1
Case 20-40997     Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58        Main Document
                                        Pg 2 of 7



(B)    $          per month for             months, then $               per month for
           months, then $            per month for             months.

(C)    A total of $         through           , then $               per month for
           months beginning with the payment due in               , 20 .

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax
returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return required
to be filed during the life of the plan. The Debtor shall send any tax refund received
during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a
portion of a tax refund to pay income taxes owed to any taxing authority for the same
period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint
filers and refundable tax credits consisting of Earned Income Credit (EIC) and Additional
Child Tax Credit, each year.

2.3    Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
         , if any, to be paid to the Trustee.

Part 3.              DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements
by the Trustee will be made pro-rata by class, except per month disbursements described
below. However, if there are funds available after payment of equal monthly payments in
paragraph 3.5 and fees in paragraph 3.6, those funds may be distributed again to those
same paragraphs until paid in full before distributing to the next highest paragraphs:

3.1    Trustee. Pay Trustee a percentage fee as allowed by law.

3.2    Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage
on any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

CREDITOR NAME               TOTAL AMOUNT DUE               CURE PERIOD (6 months or less)



3.3    Pay the following sub-paragraphs concurrently: (Payments to be made by the
Trustee under this paragraph shall cease when the proof of claim has been paid in full, the
Chapter 13 plan has completed, or the Court so orders.)


(A) Post-petition real property lease payments. Debtor assumes executory contract for


                                             2
Case 20-40997     Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58        Main Document
                                        Pg 3 of 7


real property with the following creditor(s) and proposes to maintain payments (which the
Debtor shall pay) in accordance with terms of the original contract as follows:

CREDITOR NAME               MONTHLY PAYMENT

(B) Post-petition personal property lease payments. Debtor assumes executory
contract for personal property with the following creditor(s) and proposes to maintain
payments (which the Trustee shall pay) in accordance with terms of the original contract
as follows:

CREDITOR NAME               MONTHLY PAYMENT                    EST MONTHS REMAINING



(C) Continuing Debt Payments (including post-petition mortgage payments on real
estate, other than Debtor's residence.) Maintain payments of the following continuing
debt(s) in accordance with terms of the original contract with any arrearages owed at the
time of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the
amount listed below or as adjusted by the creditor under terms of the loan agreement.

CREDITOR NAME               MONTHLY PAYMENT




(D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing
on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount
listed below (or as adjusted by creditor under terms of loan agreement) to:

CREDITOR NAME               MONTHLY PAYMENT                    BY DEBTOR/TRUSTEE

Ocwen                             $893.99                               Debtor

(E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
arrears (not provided for elsewhere in the plan) in full in equal monthly installments over
the life of the plan, estimated as:

CREDITOR NAME               TOTAL AMOUNT DUE                   INTEREST RATE



3.4    Attorney Fees. Pay Debtor's attorney $2,200.00 in equal monthly payments
over 18 months (no less than 18 months). Any additional fees allowed by the Court
shall be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on
use of this paragraph]


                                             3
Case 20-40997     Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58         Main Document
                                        Pg 4 of 7


3.5    Pay the following sub-paragraphs concurrently:

(A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments
over the period set forth below and with the interest rate identified below, estimated as
follows. If no period is set forth below for a claim to be paid under this paragraph, the
claim will be paid over the lesser of the plan length or 48 months.

CREDITOR                    TOTAL AMOUNT DUE         CURE PERIOD     INTEREST RATE




(B) Secured claims to be paid in full. The following claims shall be paid in full in equal
monthly payments over the period set forth below with 6.25% interest. If no period is set
forth below for a claim to be paid under this paragraph, the claim will be paid over the
plan length.

CREDITOR             EST BALANCE DUE               REPAY PERIOD       TOTAL w/ INTEREST



(C) Secured claims subject to modification. Pay all other secured claims the fair
market value of the collateral, as of the date the petition was filed, in equal monthly
payments over the period set forth below with 6.25% interest and with any balance of the
debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set
forth below. If no period is set forth below for a claim to be paid under this paragraph,
the claim will be paid over the plan length.

CREDITOR             BALANCE DUE                 FMV REPAY PERIOD      TOTAL w/ INTEREST




 Co-debtor debt paid in equal monthly installments. The following co-debtor
claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
such claim(s) shall be paid in equal monthly installments over the period and with interest
as identified below:

CREDITOR             EST BALANCE TRUSTEE/CO-DEBTOR              PERIOD    INTEREST RATE



(E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a
notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to
an allowed claim or any other post-petition fees and costs which the Court allows and
orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments

                                             4
Case 20-40997     Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58         Main Document
                                        Pg 5 of 7


over the remainder of the plan duration and shall not receive interest.

3.6    Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7    Pay sub-paragraphs concurrently:

(A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
Trustee, pay claim in full with interest rate as identified below:

CREDITOR NAME           EST TOTAL DUE         TRUSTEE/CO-DEBTOR           INTEREST RATE



(B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
recoverable by, a governmental unit, will be paid a fixed amount with the balance to be
owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
1322(a)(4). Regular payments that become due after filing shall be paid directly by
Debtor(s):

CREDITOR                     TOTAL DUE            TOTAL AMOUNT PAID BY TRUSTEE



3.8   Priority Claims. Pay priority claims allowed under § 507 that are not addressed
elsewhere in the plan in full, estimated as follows:

CREDITOR NAME                           TOTAL AMOUNT DUE



Collector of Revenue                       $338.52

3.9    Pay the following sub-paragraphs concurrently:

(A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total
owed: $ 62,761.00 . Amount required to be paid to non-priority unsecured creditors as
determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $ 0 .
Amount required to be paid to nonpriority unsecured creditors as determined by §1325(b)
calculation: $ 0 . Debtor guarantees a minimum of $ 100% (Dollar amount or
100%) will be paid to non-priority unsecured creditors.

(B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
following creditor(s) and requests that the Court grant the creditor relief from the stays
under sections 11 U.S.C. 362 and 1301. Any deficiency shall be paid as non-priority

                                             5
Case 20-40997      Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58          Main Document
                                         Pg 6 of 7


unsecured debt unless otherwise noted below.
.
             The Trustee shall stop payment on the creditor's claim until such time as the
             creditor files an amended claim showing the secured and unsecured
             deficiency (if any) still owed after sale of the surrendered collateral. ( This
             paragraph shall not be effective unless checked).

CREDITOR                            COLLATERAL




(C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
contract(s) with the following creditor(s). Any balance will be paid as non-priority
unsecured debt:

CREDITOR                            CONTRACT/LEASE



Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1    Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather
than the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2    All creditors entitled to pre-confirmation disbursements, including lease creditors,
must file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3     The proof of claim shall control the valuation of collateral and any valuation stated
in the plan shall not be binding on the creditor.

4.4  The Trustee, in the Trustee's sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5   Any post-petition claims filed and allowed under § 1305 may be paid through the
plan.

4.6    Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained
readily.

4.7    All secured creditors shall retain the liens securing their claims until the earlier of
the payment of the underlying debt determined under non-bankruptcy law or discharge
under § 1328. However, Debtor will request avoidance of non-purchase money liens
secured by consumer goods as well as judicial liens which impair exemptions and said

                                               6
Case 20-40997      Doc 5    Filed 02/26/20 Entered 02/26/20 10:38:58          Main Document
                                         Pg 7 of 7


creditors will not retain their liens if the court enters an order granting Debtor's request to
avoid the liens.

4.8    Title to Debtor’s property shall re-vest in Debtor(s) upon confirmation.

Part 5.       NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
ineffective.

The following plan provisions will be effective only if there is a check in the box
"included" in Part 1 of this Plan:

5.1


5.2




Part 6.               CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 2/26/2020                     DEBTOR:/s/ Kimberlee Hawley



DATE: 2/26/2020                     /s/ Kimber H. Baro
                                    Kimber H. Baro #33690MO
                                    Attorney for Debtor
                                    1605 N. Lindbergh Blvd
                                    Florissant, MO 63031
                                    Tel: (314) 896-1999
                                    Fax: (314) 942-7195
                                    Email: kbaro@barolawfirm.com



                                               7
